Campbell, J.
Complainant, filed his bill to set aside several tax titles as void. The defendant demurred generally for want of equity, and specially for the lack of specific averments showing on what grounds relief was asked. The demurrer was overruled and relief granted.
So far as the statement of complainant’s own title is concerned, it is sufficient. It shows that he owns the land in fee by title derived from the United States. As he does not seek relief depending on any priority of title, but on th® contrary attacks an adverse claimant, there is no rule of pleading requiring him to set out in his bill the evidences or steps of his title.
Rut we think the averments concerning the defendant’s claim are entirely insufficient. A bill to quiet title must show in some way that defendant is setting up a cloud upon the title. It may sometimes happen that for vexatious purposes a defendant may assert rights which he studiously keeps concealed, so that complainant has no means beyond his assertions of knowing what his pretended title is. That would be reason enough for a failure to describe it. Rut the bill must in all cases show, by either description or some method showing why a description cannot be given, in whaf way Ms title is wrongfully clouded. Nothing which is not calculated to cloud the title is any foundation for relief. Detroit v. Martin 34 Mich. 170.
In the present case there is no averment that the defendant makes any claim whatever. The whole case is made to depend on the. alleged fact that the records of St. Glair county indicate that he has or “ appears to have some interest in said land by reason of certain tax deeds executed to said Hathaway by the auditor general of said state, for delinquent taxes of the years 1871 to 1878 inclusive.”
*539The bill does not give the date or any other description of any of the ■ deeds, and does not point out when or at what place in the records any deed was recorded. It does not aver whether the interest which defendant appears to have is in all or only a part of the lands, neither does it show whether it is entire or an undivided interest. AM there is nothing beyond this to indicate either any right or pretence of the defendant, or any neglect or refusal on his part to do justice. There is not a single tangible fact set up in the bill to show what the defendant has done or failed to do to complainant’s prejudice.
This being so, and the demurrer having pointed out specially the lack of any definite allegations, complainant should have amended, if he thought he had any cause of grievance. As Ms information was from the records he had means of specifying what the record showed, and should have done so.
It is not important to consider the questions presented concerning the assessment, because they are not material when we are not informed to what titles they are supposed to apply. Not having, amended when his attention was directly called to the radical infirmity of the bill, complainant is not in a position to maintain his suit. The decree below must be reversed, and the bill dismissed with costs of both courts.
Graves, C. J. and Cooley, J. concurred.